Citation Nr: 1221830	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972; from November 1990 to May 1991; from January 2002 to January 2004; from May 2004 to May 2005; and from August 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Buffalo, New York, regional office (RO), which declined to reopen a previously denied claim for service connection for a bilateral foot disability.  Subsequently, the claims file was transferred to the jurisdiction of the Houston, Texas, RO.  

The issue of service connection for a bilateral foot disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the April 2007 rating decision denying service connection for a bilateral foot disability relates to an unestablished fact necessary to substantiate the claim, i.e., current disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a bilateral foot disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

For the purpose of addressing whether new and material evidence has been received to reopen the claims for service connection for back and left shoulder disabilities, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011). 

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Service connection for a bilateral foot disability was denied in an April 2007 rating decision.  The Veteran did not appeal that decision or indicate any disagreement with it.  Also, no evidence was received within the appeal period, which would potentially affect finality of the 2007 rating decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  Finally, the provisions of 38 C.F.R. § 3.156(c) do not apply here, as VA has not obtained additional relevant service department records since the 2007 rating decision.  

Therefore, the January 2006 rating decision is final.  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the April 2007 rating decision included service treatment records, showing that in March 2005, the Veteran was seen complaining of left foot pain.  He said that he felt the pain up to the lateral side of the left foot, and the pain was concentrated from the back of the little toe to the middle of the ankle.  He experienced the most pain with everyday walking.  He reported a prior history of this with running.  On examination, there was tenderness to palpation.  He had full range of motion, with mild pain.  He was tender from the deltoid tendon extensor to the mid metatarsal.  The assessment was left forefoot strain.  In addition, on a report of medical history compiled in connection in April 2005 in connection with a retirement examination, the Veteran endorsed a history of "foot trouble," which he described as "pain in both feet."   

On a VA examination in November 2006, the Veteran said he had been experiencing pain in his feet over the past 20 years during his military career.  He said he had a stress fracture of the foot many years ago.  On examination of the feet, there was no deformity or pain on palpation of either foot.  The longitudinal arches were "fairly well preserved."  There was no evidence of any deformity of the toes.  The diagnosis was normal foot examination.  

Based on this evidence, the RO denied the claim on the grounds that although there was a recorded complaint in service of bilateral foot pain, no permanent residuals or chronic disability was shown in service, or after service, and, because the Veteran did not have a current disability, the claim for service connection for bilateral foot pain was denied.  

Evidence received since then includes a report of an August 2008 evaluation by a private podiatrist, who reported that the Veteran complained of pain in the arches and midfoot of both feet, as well as pain in the left big toe joint.  He reported that he had been having ongoing problems with both feet, which had worsened in the last year.  Walking and wearing shoes seemed to be the most uncomfortable and the longer he was on his feet, the worse the pain.  On examination, there was pain with palpation along the lis francs joint and metatarsal cuneiform joints of both feet, as well as into the talonavicular joint.  There was pain in range of motion of the talonavicular joint.  X-rays showed degenerative arthritic changes through the talonavicular joints of both feet.  There were minor changes of the dorsal lipping of the first metatarsal head at the metatarsophalangeal (MTP) joint with some joint narrowing elsewhere.  The impression was degenerative arthritis of both mid feet, and hallux limitus deformity, worse on the left side.  

This evidence of a current bilateral foot disability relates to an unestablished fact necessary to substantiate the claim, i.e., current disability, the absence of which was a reason that the RO previously denied the claim. Thus, the claim for service connection for a bilateral foot disability is reopened with new and material evidence.  


ORDER

The application to reopen a claim for service connection for a bilateral foot disability is granted.


REMAND

Because the claim for service connection for a bilateral foot disability has been reopened with the submission of new and material evidence, additional assistance in developing evidence pertinent to the Veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011).  In particular, he must be afforded a VA examination, which includes review of the claims file.  In this regard, although the Veteran reported a history of pain during 20 years in the military, he was not continuously on active duty throughout this period.  In this regard, he served a period of active duty from July 1969 to July 1972.  He had four separate periods of active duty during the period from November 1990 to April 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current diagnosis for all foot conditions currently present.  Then, for any such chronic disorder, the examiner should provide an opinion as to the following:
*  Whether the disorder is at least as likely as not (e.g., a 50 percent or greater probability) of service onset, i.e.:
   *  While he was on active duty from 
   July 1969 to July 1972; 
   November 1990 to May 1991; 
   January 2002 to January 2004; 
   May 2004 to May 2005; and/or 
   August 2005 to April 2006; or
*  If not, the examiner should state whether arthritis of the feet shown in a private podiatrist's report dated in August 2008 was at least as likely as not manifested within a year of the Veteran's discharge from his final period of active duty in April 2006.  

The claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and a rationale for all opinions expressed must be provided.  In general, the opinion should focus on the medical reasons for the opinion, accepting the lay history provided by the Veteran, unless there are valid, stated reasons for rejecting such history.  
      
2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the reopened claim for service connection for a bilateral foot disability on a do novo basis.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCWHARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


